Hall, Judge.
The workmen’s compensation claimant appeals from a judgment affirming the award of the board denying compensation based on a decision of the medical board. Reports of decisions in previous appeals of this case are Miller v. Travelers Ins. Co., 111 Ga. App. 245 (141 SE2d 223) and Miller v. Travelers Ins. Co., 115 Ga. App. 718 (155 SE2d 724). The evidence was sufficient to support the medical board’s conclusion that the claimant’s disability was not caused by parathion poisoning. The record does not support the claimant’s grounds of appeal that the medical board and the Board of Workmen’s Compensation acted in excess of their powers, or that the decision of the medical board was based on an erroneous theory, or that the evidence and the facts found did not support the decision of the medical board and the award of the Board of Workmen’s Compensation. Butler v. National Lead Co., 106 Ga. App. 180 (126 SE2d 453).

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.